Citation Nr: 0428080	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as secondary to service-connected left thoracotomy.

2.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities as secondary to 
service-connected left thoracotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran has expressed concern that VA has inconsistently 
spelled her first name with an "i" rather than an "e" and 
the spelling of her first name is referred to the RO for 
correction.

The veteran testified at a Travel Board hearing in March 2004 
before the undersigned, who was designated by the Chairman of 
the Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c).  A transcript of the hearing testimony is associated 
with the case file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The service medical records reflect that, in May 1976, the 
veteran underwent a left thoracotomy for removal of a benign 
neurogenic tumor from the posterior mediastinum.  The veteran 
argues that since the tumor had roots in the sympathetic 
nervous system it affected the pancreas and peripheral 
nerves, resulting in diabetes and peripheral neuropathy. 

In an October 2001 report, I.S., M.D., stated the veteran's 
neuropathy was secondary to diabetes.  In a December 2001 
consultation report, the diagnostic impressions included 
peripheral neuropathy, most likely related to diabetes, but 
other causes were to be ruled out.

On VA examination in January 2002, the diagnostic impression 
was peripheral polyneuropathy of the upper and lower 
extremities, but the examiner rendered no opinion as to the 
etiology.  

As the record does not contain sufficient medical evidence to 
decide the claim, under the duty to assist, 38 C.F.R. 
§ 31.59, further evidentiary development in the form of a 
nexus opinion is needed.  

Accordingly, the case is REMANDED for the following:

1.  Arrange for the veteran's file to be 
reviewed by an endocrinologist to 
determine whether there is an 
etiological relationship between 
diabetes mellitus and peripheral 
neuropathy and the residuals of the left 
thoracotomy for a benign neurogenic 
tumor from the posterior mediastinum.  
In formulating an opinion, the examiner 
is asked to address the following 
question: 

Is there any medical or scientific 
basis or study that supports the 
proposition that a benign tumor in 
the posterior mediastinum with 
roots in the sympathetic nervous 
system causes pancreatic 
insufficiency or affects the 
peripheral nerves, resulting in the 
delayed onset of either diabetes or 
peripheral neuropathy?  

2.  After the above is completed, 
adjudicate the claim.  If the benefit is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



